Third District Court of Appeal
                                State of Florida

                          Opinion filed February 25, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D13-2247
                         Lower Tribunal No. 03-28843B
                             ________________

                           Dulie Alonzo Green, Jr.,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.

      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Dennis J. Murphy, Judge.

      Dulie Alonzo Green, Jr., in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.

Before WELLS, LOGUE and FERNANDEZ*, JJ.

*Judge Fernandez did not participate in the September 18, 2013 original decision.

                         ON MOTION FOR CLARIFICATION

      WELLS, Judge.
      We grant Dulie A. Green Jr.’s motion for clarification filed herein and

confirm that this court’s opinion issued on September 18, 2013 citing to Geter v.

State, 115 So. 3d 385 (Fla. 3d DCA 2013), addresses only his Rule 3.800 motion

to correct illegal sentence in which he argued entitlement to relief under Miller v.

Alabama, 132 S. Ct. 2455 (2012), and Graham v. Florida, 130 S. Cit. 2011 (2010),

and affirms same.

      Because it appears from the record that Green intended to appeal from both

the July 18, 2013, order denying the above referenced Rule 3.800 motion and a

July 18, 2013 order denying rehearing of an earlier order dated February 23, 2012,

denying a Rule 3.850 motion, we grant a belated appeal from the order denying the

Rule 3.850 motion1 (rehearing denied July 18, 2013). Because a brief addressing

the issues raised in the Rule 3.850 motion and the record relating to that motion

have already been filed, we affirm the order denying the Rule 3.850 motion.




1 This motion raised two issues, one relating to newly discovered evidence, the
other relating to Brady v. Maryland, 373 U.S. 83 (1963).

                                         2